976 F.2d 729
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl WILKINS, Plaintiff-Appellant,v.Jacob ROBERTS, Regional Manager;  Robert Jones, (P.A.);  S.Seymour, (P.A.);  Freida Anderson, (P.A.);  Vicky Blackburn,(P.A.);  Shirley Anderson, (R.N.);  Donald Klein, (P.A.);Correctional Medical System;  Robert Granger, (MedicalDirector);  Mr. Cole, (P.A.), Defendants-Appellees.
No. 92-6450.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1992Decided:  September 22, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-91-730-S)
Earl Wilkins, Appellant Pro Se.
Philip Melton Andrews, Aron Uri Raskas, Kramon & Graham, P.A., Baltimore, Maryland, for Appellees.
D.Md.
Affirmed.
Before HALL, SPROUSE, and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Earl Wilkins appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wilkins v. Roberts, No. CA-91-730-S (D. Md. Mar. 26, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED